Exhibit 10.15

SPIRIT FINANCE CORPORATION

REDFORD HOLDCO, LLC

AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of October 1, 2011, by and among Spirit Finance Corporation (the
“Company”), Redford Holdco, LLC (“Holdco”), and Thomas H. Nolan, Jr. (the
“Employee”).

W I T N E S S E T H:

WHEREAS, the Company, Holdco and the Employee entered into an Employment
Agreement dated as of June 20, 2011 and amended on August 29, 2011 (as amended,
the “Agreement”);

WHEREAS, pursuant to Section 4(b) of the Agreement, the Employee is entitled to
a grant of restricted non-incentive units of Holdco (“Units”) equal in size to
the number of Units having a fair market value of $6,000,000 as of the
Employment Effective Date (as defined in the Agreement) as determined by the
Holdco Board in its good-faith discretion in consultation with the Employee;

WHEREAS, Holdco has engaged a third-party appraiser to determine such fair
market value;

WHEREAS, the Company, Holdco and the Employee acknowledge that the third-party
appraisal has not yet been completed; and

WHEREAS, the Company, Holdco and the Employee desire to amend certain terms and
conditions of the Agreement to permit Holdco to grant the Units following
completion of the third-party appraisal.

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Amendment, the Company, Holdco and the Employee hereby agree as follows:

1. Amendment. The first clause of Section 4(b) of the Agreement that reads
“Within thirty (30) days following the Employment Effective Date,” is hereby
amended and restated to read as follows:

“On or before November 15, 2011,”

2. Affirmation. This Amendment is to be read and construed with the Agreement as
constituting one and the same agreement. Except as specifically modified by this
Amendment, all remaining provisions, terms and conditions of the Agreement shall
remain in full force and effect.

3. Defined Terms. All terms not herein defined shall have the meanings ascribed
to them in the Agreement.



--------------------------------------------------------------------------------

4. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have signed this Amendment on the date first
above written.

 

SPIRIT FINANCE CORPORATION By:   /s/ Kevin Charlton Name   Kevin Charlton Title:
  Director REDFORD HOLDCO, LLC By:   /s/ Kevin Charlton Name   Kevin Charlton
Title:   Director EMPLOYEE

/s/ Thomas H. Nolan, Jr.

Signature Page to Amendment No. 2 to Employment Agreement